                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREN McINTYRE and                                          CIVIL ACTION
JULIE BURKE,
              Plaintiffs,

              v.
                                                            NO. 18-5066
COUNTY OF DELAWARE,
JOE BRENNAN, and
TIM BOYCE,
                Defendants.

                                          ORDER

       AND NOW, this 16th day of August, 2019, upon consideration of Motion of Defendants

Delaware County, Joe Brennan and Tim Boyce to Dismiss Plaintiffs’ Second Amended

Complaint (Document No. 10, filed March 1, 2019), and Plaintiffs’ Brief in Opposition to

Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint (Document No. 11, filed

March 15, 2019), for the reasons stated in the accompanying Memorandum dated August 16,

2019, IT IS ORDERED that Motion of Defendants Delaware County, Joe Brennan and Tim

Boyce to Dismiss Plaintiffs’ Second Amended Complaint is GRANTED IN PART AND

DENIED IN PART, as follows:

   1. That part of defendants’ Motion seeking dismissal of plaintiff McIntyre’s claims in

       Counts I and II as time-barred is DENIED.

   2. That part of defendants’ Motion seeking dismissal of plaintiffs’ Title VII claims in

       Counts I and II related to conduct occurring in and before January 2017 for failure to

       exhaust remedies is DENIED.

   3. That part of defendants’ Motion seeking dismissal of plaintiffs’ Monell claim in Count III

       is DENIED.
4. That part of defendants’ Motion seeking dismissal of plaintiffs’ § 1983 claims in Count

   III against defendants Brennan and Boyce is DENIED.

5. That part of defendants’ Motion seeking dismissal of plaintiffs’ Due Process claim in

   Count III is GRANTED, and those claims are DISMISSED WITH PREJUDICE.

6. That part of defendants’ Motion seeking dismissal of plaintiffs’ First Amendment

   Retaliation claim in Count III is DENIED.

7. That part of defendants’ Motion seeking dismissal of plaintiffs’ whistleblower claim in

   Count VI is DENIED.

8. That part of defendants’ Motion seeking dismissal of plaintiffs’ post-employment

   retaliation claim in Count II is GRANTED IN PART AND DENIED IN PART, as

   follows:

       a. That part of defendants’ Motion relating to post-employment retaliation claims in

           Count II based on obstruction of plaintiffs’ transition away from county

           employment, extension of COBRA rights, and retrieval of personal effects, is

           GRANTED and those claims are DISMISSED WITH PREJUDICE.

       b. That part of defendants’ Motion relating to post-employment retaliation claims in

           Count II based on defendants’ opposition to plaintiffs’ applications for

           unemployment benefits is DENIED.




                                            2
9. That part of defendants’ Motion asking the Court to strike plaintiffs’ demand for punitive

   damages in Counts I through IV against Delaware County is GRANTED and those

   demands are STRICKEN from the Second Amended Complaint.

                                                BY THE COURT:

                                                /s/ Hon. Jan E. DuBois

                                                   DuBOIS, JAN E., J.




                                            3
